Johnson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issues in the appeals for reappraisement noted on the schedule attached hereto and made a part hereof, are the same in all material respects as the issues decided in United States v. William Shaland, A. R. D. 12, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the appraised value of the merchandise covered by the invoice embraced in the entry in this reappraisement, less the item for local freight, is equal to the price at the time of exportation of such merchandise to the United States at which such or similar merchandise is freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for exportation to the United States, and that the foreign value of such or similar merchandise is no higher.
IT IS FURTHER STIPULATED AND AGREED that these cases may be submitted on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values,- less the item for local freight.
Judgment will be rendered accordingly.